DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/3/21, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanno (U.S. 2006/0038862 A1).
Tanno teaches the following claimed limitations:
Regarding independent Claim 1, a liquid supply member (12, §§0043-0074 and Figs. 1-3) comprising: 
a first member (forming ink chamber 13, §0044 and Fig. 2); 
a second member (40, §0049 and Fig. 2); and 
a damper member (17, §0045 and Fig. 2) disposed between the first member and the second member, 
wherein the first member is a member configured to form a liquid chamber for storing a liquid to be supplied to a discharge port (15, §0044 and Fig. 2) for discharging the liquid, 
wherein the damper member is a flexible member configured to form the liquid chamber together with the first member (§0045 and Fig. 2), 
wherein the second member is a member configured to form an atmosphere communication chamber communicating with an ambient atmosphere at a position (16) between the damper member and the second member and opposing the liquid chamber with the damper member in between, (§0045 and Figs. 2-3), and 
wherein a protrusion portion (20) is formed on a surface of the second member facing the atmosphere communication chamber at a position corresponding to a central part of the damper member, the protrusion portion protruding toward the damper member beyond a connection surface between the damper member and the second member (§0050 and Figs. 2-3).
Regarding Claim 13, a joint member including the damper member (e.g. 40, 41, 17), wherein, where D represents a distance between a surface of the joint member on a second member side and the damper member, a leading end of the protrusion portion is at a distance greater than or equal to D/5 and less than or equal to 4D/5 from the surface (§§0051-0052 and Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (U.S. 2006/0038862 A1) in view of Arai et al. (U.S. 2003/0038868 A1).
Tanno teaches the following claimed limitations:
Regarding Claim 2, wherein the second member has an outer edge member (41) protruding toward the damper member beyond the connection surface between the damper member and the second member at a position opposing an end portion of the damper member (§0049 and Figs. 2-3), 
wherein the atmosphere communication chamber communicates with the ambient atmosphere via an atmosphere communication path (16, §0045 and Figs. 2-3)
Regarding Claim 14, a liquid discharge head (7) comprising an element substrate including a pressure generation element configured to generate pressure for discharging a liquid (§0037 and Figs. 1, 4).
Tanno does not teach the following claimed limitations:
Regarding Claim 2, wherein the atmosphere communication path has an opening on an atmosphere communication chamber side in an area surrounded by the outer edge member.
Regarding Claim 10, wherein the first member is a support member configured to support an element substrate including the discharge port.
Regarding Claim 11, wherein the second member is a flow path member including a flow path for supplying the liquid to the liquid chamber.
Regarding Claim 12, wherein the damper member includes a rubber member.
Regarding Claim 14, the liquid discharge head comprising the liquid supply member.
Arai et al. teach the following claimed limitations:
Regarding Claim 2, wherein the atmosphere communication path has an opening (e.g. 46) on an atmosphere communication chamber side in an area surrounded by the outer edge member (§0055 and Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the opening on an atmosphere communication chamber side in an area surrounded by the outer edge member of Arai et al. to the liquid supply member of Tanno to surround the perimeter of the damper member by the outer edge member, and thus reduce the risk of detachment of the damper member, while providing atmosphere communication path.
Regarding Claim 10, wherein the first member (13) is a support member configured to support an element substrate (12) including the discharge port (§0046 and Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the opening on an atmosphere communication chamber side in an area surrounded by the outer edge member of Arai et al. to the liquid supply member of Tanno to surround the perimeter of the damper member by the outer edge member, and thus reduce the risk of detachment of the damper member, while providing atmosphere communication path.
Regarding Claim 11, wherein the second member (15) is a flow path member including a flow path (22) for supplying the liquid to the liquid chamber (35, §§0046-0052 and Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the flow path member including a flow path of Arai et al. to the liquid supply member of Tanno to reduce the number of parts in the liquid supply member.

Regarding Claim 12, wherein the damper member includes a rubber member (§0046). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the rubber member of Arai et al. to the liquid supply member of Tanno to utilize a known elastic material compatible with liquid.
Regarding Claim 14, the liquid discharge head comprising the liquid supply member (Abstract, Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the liquid discharge head comprising the liquid supply member of Arai et al. to the liquid supply member of Tanno to reduce the length of the liquid path between the liquid supply member and the element substrate including a pressure generation element configured to generate pressure for discharging a liquid, to reduce the undamped pressure fluctuations within that path.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of a liquid supply member that includes wherein the protrusion portion is formed across the entire area surrounded by the outer edge member except for the atmosphere communication path. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claims 4-9 is the inclusion of the limitations of a liquid supply member that includes wherein the protrusion portion is formed to divide the area surrounded by the outer edge member into a plurality of areas. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853   

/MATTHEW LUU/              Supervisory Patent Examiner, Art Unit 2853